DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 87 and 88 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 87 and 88 are directed to the beverage comprising composition. The originally presented claims were directed to the process for the production of the composition and the composition itself.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 87 and 88 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 82-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu Fuping (CN 104814502 (A)).
In regard to claims 82-86, Lu Fuping discloses production of the probiotics cereal drink and probiotics powder ( [0009]).
Lu Fuping discloses:
A probiotic cereal drink, the raw material composition of the active ingredient per 1000ml of water is: 8-12% of cereal, 40-50u/ml of amylase, 100-120u/ml of protease, inoculated with at least one probiotic, and each probiotic The inoculation amount is 10 6 -10 7 CFU/ml ([0012]).
Preferably, the above-mentioned probiotic cereal drink has a water content of 90% ([0013]).
Preferably, the above-mentioned probiotic grain beverage, the grain is one or any combination of oats, wheat, rice, mustard, brown rice, sorghum, millet, corn, glutinous rice, black rice, red beans, mung beans, soybeans and black beans ([0014]).

Lu Fuping discloses that pulverized cereal grain was hydrolyzed and fermented as follows:
[0019] 126 A preparation method of a probiotic cereal beverage, the specific steps are as follows: 
[0020] 130 (1) After the grain is cleaned, it is pulverized by a beater; 
[0021] 134 (2) Add amylase and protease to the pulverized feed liquid for enzymolysis after heating, wherein, the amount of amylase added is 40-50u/ml, the enzymolysis conditions are 60°C-65°C, 60-80min, protease The addition amount is 100-120u/ml, and the enzymolysis conditions are 55°C-60°C, 100-120min. After enzymolysis, the DE value is controlled at 30-50%, and the α-amino nitrogen content is controlled at 1.0- 2.0g/100ml; 
[0022] 142 (3) Sterilize the feed liquid after enzymolysis and kill the enzyme, wherein the sterilization condition is to sterilize at 115° C. for 30 minutes, and kill the enzyme at the same time; 
[0023] 147 (4) After the feed liquid is cooled, insert probiotics into the sterilized matrix for fermentation, wherein the inoculation amount of each probiotic is 10 6 -10 7 CFU/ml; 
[0024] 152 (5) After the fermentation is completed, the fermentation product is centrifuged under the conditions of 3000-5000r/min, 30-60min, and the supernatant is a probiotic cereal beverage; 5%- 15% (the weight percentage of the total weight of the centrifuged bacteria and insoluble sediment) of fructo-oligosaccharides is used as a protective agent, and after pre-freezing at -70～-50°C for 1-5h, vacuum freeze-drying is carried out, and the vacuum degree is 1-8pa , Vacuum freeze-drying for 18-22 hours to make probiotic powder.
Hence, Lu Fuping discloses a composition containing β-glucan:
Moreover, the content of nutrients such as β-glucan and amino nitrogen contained in the probiotic cereal beverage obtained through the two processes of enzymatic hydrolysis and mixed bacterial fermentation is higher than that of the beverage obtained only through the single process of enzymatic hydrolysis or mixed bacterial fermentation ([0112]) .
Lu Fuping discloses a composition containing 90% water and β-glucan. The presence of starch and lactic acid, pH and recited viscosity is an inherent result of fermentation of oat flour with Lactic acid bacteria such as Lactobacillus plantarum (CGMCC 1.6971) and Bifidobacterium animalis (CGMCC 1.3003) ([0081]).
Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further in regard to the pH , it is noted that the presence of lactic acid effects the pH of the composition. It  is further noted that it would have been obvious to vary the pH of the composition based on its intended use. 
In regard to claim 85, the molecular weight of the starch is an inherent result of the starch treatment as discussed above.
In regard to claim 86, Lu Fuping discloses deactivation of enzymes ([0022]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 82-88 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791